FRICK, J.
This case was tried in connection with the preceding case; and, with the exception of the ownership' of the land and the amount of damages, the pleadings, the evidence and judgment are the same as in the preceding one. The decision-is therefore controlled by the one in that case. For the reasons there stated, the judgment is reversed and the case is remanded to the district court, with directions to set aside-the judgment and to dismiss the ease. Appellants to recover costs.
McCARTY, C. J., and STRAUP, J., concur.